Citation Nr: 1529217	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-27 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or housebound status.

2.  Entitlement to an earlier effective date prior to April 22, 2011 for the grant of service connection for four superficial tender scars.

3.  Whether there was clear and unmistakable error (CUE) in the RO's September 11, 1990 decision denying service connection for residuals of burns from waist to feet.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin and St. Louis, Missouri.  Jurisdiction of the case lies with the RO in North Little Rock, Arkansas.

The January 2011 rating decision denied entitlement to SMP based on the need for aid and attendance or housebound status.  Effective April 22, 2011, the Veteran was paid VA compensation benefits, in lieu of VA pension benefits, as the greater benefit.  Although he remained entitled to both VA pension benefits and VA compensation benefits, VA law precludes the receipt of both benefits at the same time.  However, as he may choose (or "elect") to receive either benefit program at any time, the issue of entitlement to SMP remains for appellate consideration.  See VA correspondence dated August 7, 2012.

The January 2012 rating decision granted service connection for four superficial tender scars, effective April 22, 2011.  The Veteran disagrees with the effective date assigned and requests that an earlier effective date of July 10, 1990 be assigned, including on the basis that there was a clear and unmistakable error in a September 11, 1990 rating decision that denied the Veteran's claim for service connection for this condition that was filed in July 1990.

In March 2015, the Veteran testified at a videoconference hearing held by the undersigned Veterans Law Judge.  He indicated that he was voluntarily appearing before the hearing unrepresented.  A transcript of that hearing has been associated with the claims file.  

In May 2015, VA received a statement from the Veteran's appointed representative notifying VA of the intention to withdraw his representation.  However, the request to withdraw representation was received after the appeal was certified to the Board in March 2014.  Under 38 C.F.R. § 20.608(b) (2014), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  The Board acknowledges that 38 C.F.R. § 20.608 also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  To date, no such motion has been received by VA.  Accordingly, no change in representation is recognized.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran requires regular personal care assistance from another person.

2.  The Veteran's claim to reopen the issue of entitlement to service connection for superficial tender scars, following the most recent prior final denial in a September 1990 rating decision, was received by VA on April 22, 2011.

3.  The September 11, 1990 rating decision did not contain error based on the record and the law that existed at the time that the decision was made, such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to SMP based on the need for aid and attendance are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2014).

2.  The criteria for an effective date prior to April 22, 2011 for the grant of service connection for four superficial tender scars have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.160, 3.400 (2014).

3.  The September 11, 1990 rating decision which denied entitlement to service connection for residuals of burns from waist to feet did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is granting the benefit sought on appeal with respect to the claim of entitlement to SMP based on the need for aid and attendance.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Further, VA's duty to notify and assist is not applicable to the "downstream" issue of entitlement to an effective date prior to April 22, 2011 for the grant of service connection for scars, which stems from a notice of disagreement with the effective date assigned in a rating decision which awarded service connection for the disability at issue.  38 C.F.R. § 3.159(b)(3) (2014).  In cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning the "downstream" effective date element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

Regarding the duty to assist as it pertains to the earlier effective date appeal, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The VCAA is also not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Special Monthly Pension

The Veteran was determined to be permanently and totally disabled for pension purposes and thus eligible to receive pension benefits, effective December 1, 2008.  The record reflects that the Veteran is no longer receiving nonservice-connected pension benefits as of May 1, 2011 because his service-connected compensation benefits represents the greater benefit effective from April 22, 2011.

A pension claimant is eligible for a higher rate of pension if he is determined to be in need of the regular aid and attendance of another person.  Under VA laws and regulations, special monthly pension (SMP) is payable if a veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d),(e); see also 38 C.F.R. §§ 3.351(b),(c),(d).

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The record reflects that from the time of the July 28, 2010 claim for SMP, the Veteran has had several nonservice-connected disabilities, to include intervertebral disc syndrome with osteoarthritis, rated 60 percent, limited right wrist motion, rated noncompensable, superficial scars, rated noncompensable, chronic obstructive pulmonary disease (COPD), evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; hepatitis C, evaluated as 10 percent disabling; and history of head and neck cancer and dysthymic disorder, both evaluated as non compensable.  The record reflects that service connection has been established for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from February 15, 2011, and from April 22, 2011 for intervertebral disc syndrome with degenerative joint disease, evaluated as 40 percent disabling; four superficial tender scars, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as non compensable.  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance, and the appeal will be allowed.

It is not shown that at any time during the period for consideration on appeal that the Veteran has been a patient in a nursing home on account of mental or physical incapacity, nor blind or nearly blind.  Additionally, he has not been shown to be rendered bedridden or housebound.  It has been shown that he attends doctors' appointments, and goes shopping.  Consequently, the Veteran must show that the disabilities require that he have the regular aid and assistance of another person.

A September 2012 VA "Examination For Housebound Status or Permanent Need For Regular Aid and Attendance" report shows that the Veteran's pertinent diagnoses included hypertension, arthritis, low back pain, hepatitis C, anxiety, depressive disorder, constipation, somatization, cancer of the head and neck, status post surgery, history of abdominal pain, history of loss of weight, COPD, PTSD, and history of bradycardia.  The VA examiner found that the Veteran is not legally blind and does not require nursing care.

The VA examiner also found that the Veteran was able to feed himself and did not require medication management.  He was also found to have the ability to manage his own financial affairs.  He stated he could dress and undress but could not shave as he had limited range of motion on the right shoulder after he had surgery on the right side of the neck.  No apparent restriction was noted over the lower extremities, and no apparent atrophy or contracture was noted, but there was questionable balance problem, which was why the Veteran was using a walking cane.  There was also no apparent restriction noted over the entire spine and the Veteran denied any bladder or bowel problems or any memory problems.  He stated he went shopping and came to the doctor appointments.

However, the examiner found that the Veteran was not able to prepare his own meals and needed assistance with bathing and tending to other hygiene needs.  The Veteran reported that he could not walk without a cane.  Additionally, a November 2011 VA general medical examiner found that, due to the Veteran's back disability, he had extensive decreased range of motion and pain and that he was unable to be on his feet, walk, or sit for any length of time without having to change.  The examiner found that the Veteran could not lift, bend, squat, stoop, or twist and required help with activities of daily living and home chores.  During the examination, the Veteran also reported he was unable to wash his own hair in the shower and relied on his girlfriend to help.

During the March 2015 Board hearing, the Veteran testified that while it is not impossible to dress himself, he has significant difficulty because he cannot lift his right arm and bend to reach feet or pick up things.  He also stated he cannot drive due to numbness in the right leg or stand or walk for more than 10 minutes; therefore cannot cook a meal or do laundry. 

With resolution of all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record reasonably establishes that the Veteran requires regular aid and attendance of another person.  In this regard, the Board finds especially probative the findings/observations by the November 2011 VA examiner and other evidence describing the Veteran's back disability significantly limited ability to perform activities of daily living.  The November 2011 VA examination finding and the March 2015 Board hearing testimony that the Veteran requires assistance with washing his own hair and shaving as well as various house chores, such as preparing meals, cleaning, and doing laundry is persuasive.  The evidence reasonably reflects that the Veteran now requires regular assistance with self-care.

Several of the enumerated factors reflective of a need for regular aid and attendance are reasonably shown in this case.  The inability to keep clean and presentable without assistance is reasonably shown.  Physical incapacity requiring care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment is reasonably shown.

In conclusion, the Board finds that the evidence is at an approximate balance for a finding that the Veteran requires the aid and attendance of another person based upon his disabilities.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Accordingly, the Board finds that the requirements for establishing entitlement to SMP based on the need for regular aid and attendance are met.

Earlier Effective Date

In the January 2012 rating decision, the RO granted service connection for four scars, superficial (tender).  The effective date of the award was set as April 22, 2011.  The Veteran claims an earlier effective date due to CUE in a September 1990 rating decision denying service connection for residuals of burns from waist to feet due to boiler explosion.  The Veteran originally filed his claim for service connection for residuals from burns on July 10, 1990.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.   See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  

Historically, the Veteran filed his original claim for service connection for "burn from waist to feet caused by steam burns from boiler explosion in 1974" in July 1990.  He stated that he had little hair on his legs due to this injury.  

A September 1990 rating decision denied the claim.  Although notified of this denial in a letter dated September 24, 1990, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Consequently, the denial became final.  See 38 C.F.R. § 20.1103; see also King v. Shinseki, 23 Vet. App. 464, 466 (2010) (Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final") (quoting 38 C.F.R. § 3.156(b)).

Prior to April 22, 2011, communications were received from the Veteran; however, these communications did not specify his desire to pursue his appeal for the denial of service connection for scars as residuals of burns.  Rather, the communications were related to his claims for nonservice-connected pension, waiver for overpayment, dependency, apportionment, and service connection for low back and hepatitis C.  In January 2000, the Veteran submitted a written communication wherein he requested that "VA reevaluate my claim for service connected.  I was involved in a steam line explosion while on active duty with the Navy.  ...  I feel that my physical disability is a direct result of being involved in this accident."  Although the letter reflects a desire to apply for service connection benefits, it did not identify any specific disability for which benefits were sought.  Brokowski, 23 Vet. App. at 84.

The RO, however, notified the Veteran in February 2000 that the previous September 1990 rating decision that denied service connection for residuals of burns from waist to feet due to boiler explosion and residuals of back injury was final and that the Veteran must submit new and material evidence if he wished to reopen the claim.  The record does not reflect that the Veteran submitted any further communication in response to that letter.

The Veteran submitted a statement received by VA on April 22, 2011, 2008, in which he indicated he was "requesting service-connected disability benefits for burns that he suffered over 15 percent of his body when he was scalded with steam during his military service."  

The RO granted entitlement to service connection for four scars, superficial (tender), as directly related to military service and assigned April 22, 2011 as the effective date.  

As there was no communication or submission of evidence from the Veteran evincing an intent to apply for benefits or identifying the benefits sought between the September 1990 rating decision denial and the April 22, 2011 application to reopen, an earlier effective date is not warranted based on a prior, pending, unadjudicated claim or submission of new and material evidence within the one year appeal period.  In fact, during the March 2015 Board hearing, the Veteran agreed that he did not appeal the September 1990 rating decision.  Rather, the Veteran alleges CUE in the September 1990 rating decision.

With regard to the date the scar disability arose, the medical evidence of record reflects that scars were residuals from the steam burns due to a boiler explosion during active duty service.  The Board therefore finds that the Veteran's "disability arose" clearly prior to the date of his claim to reopen the issue of service connection for scars.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; cf. DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011)("entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.").  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for four superficial tender scars is April 22, 2011.

The preponderance of the evidence is therefore against a claim for entitlement to an earlier effective date based on these laws and regulations and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

CUE

In July 1990, the Veteran filed a claim for service connection for "burns from waist to feet caused by steam burns from boiler explosion in 1974."  The RO denied service connection on September 11, 1990.  The RO determined that although service records showed treatments for burns from the waist to the feet during September 1974, there was no record of recurrence or complications during the rest of the Veteran's service and no residual disability was indicated on his discharge examination on March 4, 1975.  As discussed above, the Veteran did not appeal this decision, and no new evidence pertinent to the claim of service connection for residuals of burns from waist to feet was received within one year of notice of the determination.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [RO] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely separate and distinct claim.  See id. at 1362.  "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'"  Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell, 3 Vet. App. at 315).

After reviewing the record, the Board finds that the Veteran's claim of CUE must be denied.  There is no error in the September 1990 rating decision, based on the record and the law that existed at the time the decision was made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.

The Veteran and his representative have not identified any facts known but not before the RO at the time of the September 1990 rating decision.  It is not disputed that the Veteran was treated for burns during service, or that residuals from burns were not noted upon separation from service.  Rather, the Veteran seems to be essentially arguing that the law then in effect was incorrectly applied, which resulted in error that, if not made, would have compelled a manifestly different outcome.  Specifically, the Veteran contends in his August 2012 notice of disagreement that the RO's September 1990 decision improperly weighed the facts when it found there was no current disability based on the Veteran's discharge examination noting no burn residuals.  The Veteran claims that his July 1990 statement of "very little hair on my legs due to this injury" should have been the first clue to the adjudicator that he was suffering from residuals of the burns.  Further, he claims that common sense should dictate that first and second degree burns on 15 percent of the body probably result in some sort of residual disability, such as scars or hair loss.  Finally, the Veteran claims he did mention the fact that he was hospitalized for burns in service on his separation examination.

However, the Board finds that no CUE exists in the September 1990 rating decision, as the Board does not find that the RO incorrectly applied the law then in effect regarding service connection for residuals of burns.

The evidence before the RO at the time of the September 1990 rating decision included the Veteran's service treatment records, which shows that he was scalded with steam while working on a heating unit in September 1974.  He sustained 1st and 2nd degree burns of legs and penis, 15 percent of his body area.  An October 1974 clinical record reflects that on physical examination, about a 15 percent 2nd degree burn was noted on the anteromedial surface of the upper portion of the lower extremities, bilaterally, with the anterior area of the lower portion of the right extremity also involved.  There was also superficial infection of wound in the lower portion of the right extremity.  Six weeks later, a November 1974 follow-up treatment report reflects that the wound was healing adequately.

On the Veteran's March 1975 service separation examination, he reported a history of hospitalization in September and October 1974 due to "2nd and 3rd degree burns."  However, clinical examination for scars was normal.

After separation from service, Social Security Administration and VA disability evaluation examinations, dated in September 1989 and March 1990, respectively, show complaints of back pain with pain, numbness, and tingling in the right leg, as well as bilateral wrist pain, with a diagnosis of degenerative disc disease with early sciatica.  However, these records do not show any complaints, treatment or diagnoses related to residuals of burns.

With regard to the RO's September 1990 rating decision that found the Veteran had no current disability, the Board finds that this is not shown to have been CUE.  As discussed above, the Veteran pointed out that he reported having "very little hair on my legs due to this injury" in his July 1990 statement and his service treatment records documented that he was hospitalized for first and second degree burns on 15 percent of the body.  He claims that based the foregoing evidence, the adjudicator in September 1990 should have been inferred that the Veteran was suffering from some sort of residuals of the burns.

However, there was also evidence that the wound was healing adequately in November 1974 and there was no notation of residual burns on the Veteran's separation examination report in March 1975.  Although the Veteran reported a history of "2nd and 3rd degree burns," service clinical records reflected only 1st and 2nd degree burns, the less serious type of burns, and clinical examination for scars was noted to be normal.  Further, post-separation medical records also showed no treatment for or diagnosis of burn residuals at the time of the September 1990 rating decision.

Reviewing all evidence of record at the time of the September 1990 rating decision, the Board finds that reasonable minds could differ as to whether there was sufficient evidence to establish a current burn residual disability.  To the extent that the moving party may intend to argue that a current disability was demonstrated based on the lay statements regarding hair loss on legs, such an argument would be based on a disagreement as to how the facts were weighed and evaluated as to whether a current disability was demonstrated.  Such a disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403(d) (2014).

The Board recognizes that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c) and (d) (citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)

In light of the above, the Board concludes that the Veteran has not established that the correct facts were not considered, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the September 11, 1990 rating decision.  Accordingly, the Veteran's claim of CUE must be denied.


ORDER

Entitlement to SMP based on the need for aid and attendance is granted.

Entitlement to an earlier effective date prior to April 22, 2011 for the grant of service connection for superficial tender scars is denied.

The motion for revision, on the basis of clear and unmistakable error, of a September 1990 rating decision which denied the Veteran's claim for entitlement to service connection for residuals of burns from waist to feet is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


